By the Court:
The findings show that the grantor of the plaintiff’s intestate had the actual possession of the premises in controversy, and, whilst so in possession, sold and conveyed the same to said intestate, who thereafter, and up to the time of the entry of defendants, occupied the same as pasturage for his cattle. The defendants show no title or right of entry. There was sufficient proof to sustain the findings, and we discover no error in the rulings of the Court during the progress of the trial.
Order denying motion for a new trial affirmed.